DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (8/11/2022) amended claims 1, 8 and canceled claims 3, 5, 10 and 12.      
Amended claims 1 and 8 overcome prior rejections under 35 USC 112, hereby withdrawn.              
Claims 1, 2, 4, 6-9, 11 and 13-20 are currently pending in this office action.




Response to Arguments
Applicant arguments (8/11/2022) (pgs 15-17) relating to the rejection of claims 1, 2, 4, 6-9, 11 and 13-20 under 35 USC 103 are directed to amended claim language.  Accordingly, relevant art has been provided herein in the claim analysis below. 
Applicant arguments (pgs 9-14) relative to the rejection of claims 1, 2, 4, 6-9, 11 and 13-20 under 35 USC 101 have been considered and not found persuasive. 
    Claims are not directed to an abstract idea…has taken the position of every component of technology used to implement an abstract idea having to be improved.  Response: Examiner notes that a previous analysis (and currently herein) identified the abstract idea as steps of dispute resolution - including the receiving of transaction data, receiving of a dispute and the subsequent resolution steps, and in addition using a blockchain with self-executing contracts for implementation.  Considerations relevant to additional elements being evaluated for indicating a practical application or of significantly more include among other factors, for example, an evaluation of whether additional elements indicate an improvement to the functioning of a computer or to any other technology or technical field, as opposed to those elements merely being used to implement an abstract idea (as in the instant case).  The assertion was not applied as a standard, rather as a factor in the 101 analysis. 
    That applicant asserts improvement to a dispute resolution process does not negate that the claim limitations recite abstract concepts. If an improvement exists, it is to an abstract concept and not to any technical field or technology.  (the courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)). …
    Applicant asserts a practical application or significantly more (pg 13-14) in the specific implementation that includes enabling smart contract to trigger storing of transaction metrics that may include metrics – latency, etc. or in the technical details describing the linking of dispute settlement to smart contract terms stored on a blockchain as attributes of a transaction  
Response: The steps to which applicant refers are steps incorporated into the abstract idea that describes dispute resolution – where the description is of a contract and a function a smart contract it is intended to perform in the process of dispute resolution. The storage on a blockchain, is addressed below, as an additional element where a blockchain is used in its normal capacity in conjunction with a smart contract to record and manage transactions and store and access data when needed for evaluation. 
   The MPEP at 2106.05(d) recites “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.”  Accordingly, the additional elements, as explained further hereinbelow, are addressed – i.e., the processing server is recited at a high level of generality (e.g., see specification, paragraphs 24, 31, 32) and functions to receive, process and transmit data (normal computer functioning) to carry out the abstract idea.  The remaining additional elements identified as insignificant extra-solution activity were addressed under step 2B under Berkheimer wherein relevant case law was cited as addressed to routine and conventional activities of transmitting, gathering/receiving and storing data by computer computing components.  Therefore, rejection under 35 USC 101 remains applicable.   
  Further, under applicant arguments relative to 35 USC 103 (pg 17), Examiner appreciates applicant alerting Examiner to inadvertent inclusion of Russinovich in a rejection of claim 20 (on page 16 of final rejection, 5/12/2022), which applicant realized should have been the Madisetti reference. The citing of Russinovich is corrected (and removed) herein. 

 Claim Objections
Claims 1 and 8 are objected to because of the following informalities: the first recitation of “the metrics” in the claim limitation that begins “enabling, by the processor…” lacks sufficient antecedent basis in the claims.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Re claims 6 and 13: the claim is rendered indefinite because it recites metrics associated with a financial transaction/request.  Various metrics are described in the specification, but a definition/description of what is meant by authorization, access and API grant access as possible metrics is not provided in the claim or the rest of the written description. They are merely listed in paragraph 30. For examining, as alternative metrics are presented, the examination has used latency as a metric.  Examiner notes that the other terms cited here nonetheless require definition.  
   Re claim 20:  the claim is rendered indefinite.  The claim cites as being dependent from a canceled claim (i.e., claim 5).  As such, the scope of the claim is not clear because a proper dependency is not claimed.  For examining, interpreted to depend from claim 1 (as canceled claim 5 was dependent on claim 1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-9, 11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
The Examiner has identified independent method claim 1 as representing the claimed invention for analysis. Limitations are similar to independent system claim 8.  
Claims 1, 2, 4, 6, 7 and 15-20 recite a method and claims 8, 9, 11, 13 and 14 recite a system comprising a processing server.  Both are statutory categories of invention. (Step 1:Yes)
Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the independent claims at their core recite the abstract idea of:
  …
    enabling,…, smart contracts to trigger the storing of the metrics of the financial transaction between the third-party provider and the issuer…;
   …
     receiving,…, a dispute regarding the financial transaction between the third-party provider and the issuer;
     retrieving,…, the metrics of the financial transaction between the third-party provider and the issuer, wherein the metrics of the financial transaction between the third-party provider and the issuer are one or more of latency, throughput, and up-times; and
     validating,…, the metrics of the financial transaction between the third-party provider and the issuer versus expected metrics for the financial transaction.

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic practices or principles (e.g., upon receiving a dispute, evaluating stored transaction data to resolve the dispute).  The recited processing server does not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer (processing server), recited at a high level of generality (see, e.g., specification, paras 24, fig 1, 2 (processing server – receiving device, memory)))  that is simply being used as a tool (“apply it' ) to implement the abstract idea. (See e.g., MPEP §2106.05(f)).   These additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.  (Step 2A Prong 2: No) 
     
  Claim 1 also includes the additional elements of:
receiving…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer:
storing…during the financial transaction between a third-party provider and an issuer, a blockchain network comprised of a plurality of blocks, wherein each block is comprised of at least a block header and the one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of the financial transaction between the third-party provider and the issuer
    These limitations merely recite process steps for receiving and storing transaction data. These limitations amount to no more than mere data gathering/storing, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
    Accordingly, claim 1 is directed to an abstract idea (Step 2A Prong 2: No)

Step 2B
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  For similar reasons as presented and discussed above with respect to integration of the abstract idea into a practical application, the additional elements – processing server -   do not add significantly more (also known as an “inventive concept”) to the exception and do not impose any meaningful limits on practicing the abstract idea. 
   The following additional elements described above as insignificant extra-solution activity have been reevaluated in Step 2B:
receiving…during a financial transaction between a third-party provider and an issuer, one or more data values of the financial transaction between a third-party provider and an issuer:
storing…during the financial transaction between a third-party provider and an issuer, a blockchain network comprised of a plurality of blocks, wherein each block is comprised of at least a block header and the one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of the financial transaction between the third-party provider and the issuer
   As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
  (Step 2B: No)   
    In summary, in the claim 1 as a whole, additional elements individually and in combination fail to integrate the judicial exception into a practical application and do not amount to significantly more than the abstract idea.  Therefore, claim 1 is not patent eligible under 35 U.S.C 101.
     As claim 8 recites similar limitations, claim 8 is rejected under similar arguments as claim 1. 


 
Dependent claims 2, 4, 6-9, 11 and 13-20 are also rejected under 35 USC 101.
   Dependent claims 6 and 20 and claims 13, 15 and 19 further define the abstract idea that is present in independent claims 1 and 8 respectively as follows: by further describing the metrics associated with a financial transaction that is a subject of a dispute (clms 6, 13, 15, 20); query associated with dispute (clm 19).   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
    Dependent claims 4, 11 and 20 further describe the additional element - the processing server.  When considered individually or in combination, adding this descriptive information is not sufficient to integrate the abstract idea into a practical application and is not sufficient to amount to significantly more than the judicial exception.   Claim 20 also recites an additional element – (payment) network – being used to facilitate the abstract idea (MPEP 2106.05(f)).
     Dependent claims 2, 7, 9, 14 recite additional elements of relaying results (i.e., transmitting data) as does claim 18(sending data); claim 16 recites receiving data values, and claim 17 recites saving information, which are insignificant extra-solution activities – i.e., data gathering/receiving, transmitting and saving. Adding insignificant extra-solution activity to the abstract idea is not indicative of a practical application (MPEP 2106.05(g)).  The limitations of claims 2, 7, 9, 14, 16, 17 and 18 further do not amount to significantly more than the abstract idea because courts have found the concepts of transmitting, receiving and saving data to be well-understood, routine and conventional activity (see MPEP 2106.05(d):  OIP Techs. Inc. v. Amazon.com Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).   (Step 2B: No)   
    In sum, dependent claims 2, 4, 6, 7, 9, 11 and 13-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Therefore, claims 1, 2, 4, 6-9, 11 and 13-20 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan (U.S. 11,270,300) (hereinafter referred to as Vijay) in view of Deverill et al. (U.S. 2003/0014464).
     Re claim 1:  Vijay shows a method of managing dispute resolution via a digital asset network within a blockchain, the method comprising:           
     receiving, by a processing server during a financial transaction between a third-
party provider and an issuer, one or more data values of the financial transaction
between the third-party provider and the issuer 
(abstract, c1:15-20, c2:1-12, showing parties to transaction and transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party) and c11:47-55, showing additional transaction data; c2:29-34 showing processor to perform these functions);

  enabling, by the processing server, smart contracts to trigger the storing of the
metrics of the financial transaction between the third-party provider and the issuer in the
memory of the processing server
(c4:65- c5:9, showing use of smart contracts and c12:12-23, showing use of smart contract to govern payment transaction and the contract terms set by attributes of transaction terms posted);

    storing, in a memory by the processing server, during the financial transaction between the third party provider and the issuer, a blockchain network comprised of a plurality of blocks
(c2:12-14, 29-44, shows generating blockchain entry that stores the received transaction information; c4:16-17, showing blockchain consists of blocks), 
 
  wherein each block is comprised of at least a block header 
(c4:15-20, showing a block having a timestamp and a link to previous block) and 

  one or more data values, wherein the one or more data values included in a most recent block includes at least one data point associated with metrics of a financial transaction 
(c2:12-14, shows generating blockchain entry that stores the received transaction information and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger); 

   receiving, by a receiving device of the processing server, a dispute regarding
the financial transaction between the third-party provider and the issuer (c2:17-20); 
     retrieving, by the processing server, the metrics of the financial transaction
between the third-party provider and the issuer 
(c2:12-14, shows generating blockchain entry that stores the received transaction information and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger);   
       validating, by the processing server, the metrics of the financial transaction
between the third-party provider and the issuer versus expected metrics for the
financial transaction  
(c7:52-65, showing dispute presented from a party which in the dispute would indicate expected metrics and a gathering of the information about the transaction from the blockchain and resultant comparison would result in a validation, where this process is checking the accuracy of data).   

 Vijay, from above, shows the third-party provider and the issuer as parties to a transaction( c1:15-20, c2:1-12, showing parties to transaction and transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party)).
   Vijay does not expressly show wherein the metrics of the financial transaction…are one or more of latency, throughput, and up-times.
   Deverill shows metrics of a financial transaction include latency (para 13…involves the association of measurement or timing data with inherent transactional information that is ordinarily passed from one component of a computer system to the next in the course of executing a transaction by a computer application. The raw measurement or timing data is then used to calculate latency data for some or all aspects of a particular transaction.)  
(Examiner notes that paragraph 12 of Deverill also describes throughput – processing time for a given trade (transaction)  or time taken by the trade to pass through any part of the system). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing  date of the claimed invention to have modified the receiving and evaluating of transaction attributes for dispute resolution using blockchain shown in Vijay by the evaluation of transaction latency of Deverill. As smart contracts on a blockchain can store transaction attributes, rules, or any information parties to the contract agree to,  one of ordinary skill in the art would have been motivated to make this modification as transaction latency is an additional transaction attribute.    

   Re claim 2:  Vijay further shows relaying, by the processing server, a result of the validation of the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction (c7:65-c8:3, c12:12-35, showing dispute resolution process which validates information about the financial transaction with expected information). 
   Re claim 4: Vijay further shows wherein the processing server is an arbitrator of the dispute between the third-party provider and the issuer regarding the financial transaction (c2:34, 48-60, showing processor performing dispute resolution.).   
   Re claim 6: Vijay further shows wherein the metrics are one or more of latency, authorization, access, application programming interface (API) grant access, and/or payment information, the payment information including amount (c11:49-50, showing transaction amount) and/or receiver information.
   Re claim 7: Vijay further shows relaying, by the processing server, a result of the validation of the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction without any manual intervention (c12:12-35, showing dispute resolution process which validates information about the financial transaction with expected information).                               
   Re claims 8, 9, 11, 13 and 14: the limitations closely parallel the limitations of claims 1, 2, 4, 6 and 7, respectively, and are therefore rejected under a similar rationale.
   Re claim 15:  Vijay further shows wherein the metrics of the financial transaction between the third-party provider and the issuer are agreed upon by the third-party provider and the issuer according to one or more of a contract (c6: 53-56, 57-59 and c12:12-22,  showing smart contract execution according to terms agreed upon by the parties to it, where payment transaction is executed based on contract terms and c11:47-51, where attributes recorded include merchant name, transaction amount, description of goods transacted for, typical contract terms) and rules based upon a payment instrument, and wherein the payment instrument is one or more of a credit card, a virtual payment card, a check, and an electronic wallet (c11:47-55, also includes issuer fees, interpreted as identifying rules associated with use of issuer credit instruments).
   Re claim 16:   Vijay further shows receiving, by the processing server, the one or more data values of the financial transaction between the third-party provider and the issuer from the issuer (c2:1-12, showing transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party) and c11:47-55, showing additional transaction data; c2:29-34 showing processor to perform these functions). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Deverill and further in view of Seger, II (U.S. 2017/0228371).
   Re claim 17:  Vijay in view of Deverill shows the method according to claim 1.
Vijay shows use of blockchain to record transactions including data values associated with financial transaction metrics between two parties (third party provider and issuer), per claim 1.  
   Vijay and Deverill do not show but Seger shows saving, by the processing server, an entry hash and a block number after a block has been confirmed  in a database outside of the blockchain (abstract, paras 23-25, fig 1, showing hash and block number stored outside of blockchain in database).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing  date of the claimed invention to have modified the receiving and evaluating of transaction attributes for dispute resolution using blockchain shown in Vijay and the evaluation of transaction latency of Deverill by the storage of data identifiers outside of a blockchain of Seger.  One of ordinary skill in the art would have been motivated to make this modification in order to make such information easily accessible without having to access perhaps a sizeable blockchain. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Deverill and further in view of Seger, II and further in view of Wright et al. (U.S. 2022/0027905).
   Re claim 18: Vijay in view of Deverill and further in view of Seger shows the method according to claim 17.   
   Vijay, Deverill and Seger do not expressly show sending, by the processing server, an injection reference of the entry hash and the block number after the block has been confirmed to the third-party provider and the issuer.
NOTE: this is interpreted as providing hash of the block header for searching a blockchain for data
   Wright shows block explorers used to access blockchain data (paras 301-302, showing blocks of data indexed by hash of the block header).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing  date of the claimed invention to have modified the receiving and evaluating of transaction attributes for dispute resolution using blockchain shown in Vijay, the evaluation of transaction latency of Deverill and the storage of data identifiers outside of a blockchain of Seger by the indexed accessing of blockchain data of Wright.  One of ordinary skill in the art would have been motivated to make this modification in order to make transaction information more easily accessible. 
   Re claim 19:  Vijay in view of Deverill and further in view of Seger and further in view of Wright shows the method according to claim 18.  
  Regarding the limitation: querying, by the processing server, the blockchain for the hashed data that was to sent to the third-party provider and the issuer upon the receipt of the dispute regarding the financial transaction between the third-party provider and the issuer to retrieve one or more of a block number, a time when a block was created, a signature for the block, a Merkle path, and a Merkle root pertaining to a hash entry to validate the metrics of the financial transaction between the third-party provider and the issuer versus the expected metrics for the financial transaction: 
   Vijay shows overseeing a dispute (retrieving the metrics of the financial transaction between the third-party provider and the issuer (c2:12-14, 17-20, c4:9-19, shows generating blockchain entry (a block) that stores received transaction information and also that the information includes a timestamp and link to previous block and c11:43-47, c12:1-4, showing retrieving of transaction data from the shared ledger).     
    It would have been obvious to one of ordinary skill in the art prior to the effective filing  date of the claimed invention to have modified the receiving and evaluating of transaction attributes for dispute resolution using blockchain shown in Vijay, the evaluation of transaction latency of Deverill, the storage of data identifiers outside of a blockchain of Seger and the indexed accessing of blockchain data of Wright by the block identification information of Wright.  One of ordinary skill in the art would have been motivated to make this modification in order to make transaction information quickly identifiable and more easily accessible when required.  




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Deverill and further in view of WhatIs.com (2005).   
   Re claim 20: Vijay in view of Deverill shows the method according to [claim 5]. 
(see rejection under 35 USC 112, where dependency is interpreted from claim 1 as claim 5 has been canceled).
   Vijay further shows, from claim 1, showing issuer and third party provider as parties to a transaction being disputed (c1:15-20, c2:1-12, showing parties to transaction and transaction information received and c1:15-21, showing disputes re payment transactions arising between issuer and acquirer (3rd party)).  Vijay further shows the processing server is part of a payment network (c7:15-27).     
  Deverill further shows wherein the latency is a delay before a transfer of data begins following an instruction for transfer of the data (para 3 showing latency includes processing delays), the throughput is one of an amount of data and a rate which the data is processed (paras 98 and 96 showing processing rate of transaction data through a computing component).  
   Vijay and Deverill do not show up-times is a period of time in which computers or processing servers…are functioning.  WhatIs.com shows a definition of uptime – the time during which a computer is operational. 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing  date of the claimed invention to have modified the receiving and evaluating of transaction attributes for dispute resolution using blockchain shown in Vijay and the  evaluation of transaction latency of Deverill by adding  a description of the transaction terms as may be established by agreement shown in WhatIs.com.  One of ordinary skill in the art would have been motivated to make this modification to include agreed to parameters in order to make these terms and a description of them available for gathering in case they are also a subject of a later dispute.  

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696
                                                                                                                                                                                                                                                                                                                                                               /John H. Holly/Primary Examiner, Art Unit 3696